Name: Commission Regulation (EEC) No 2376/92 of 13 August 1992 opening a standing invitation to tender for the supply of common wheat flour to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 92No L 232/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2376/92 of 13 August 1992 opening a standing invitation to tender for the supply of common wheat flour to Albania the lot indicated in the invitation to tender provided for in Article 14 (2) of Regulation (EEC) No 1616/92. The quantity of common wheat awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned invita ­ tion to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1567/92 of 15 June 1992 on a second emergency measure supply of food products to the population of Albania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1616/92 of 24 June 1992 laying down detailed rules applicable to the free supply of food products to the population of Albania (4), as amended by Regulation (EEC) No 2098/92 0, provides for allocation of the supply of cereals under Council Regulation (EEC) No 1567/92 to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies, and for the proces ­ sing, transport and other related costs ; Whereas a standing invitation to tender should be opened for the supply of a consignment of 5 000 tonnes of common wheat flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . The time limit for submission of tenders for the first partial invitation to tender shall be 1 1 a.m. on 20 August 1992 (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Thursday at 11 a.m. (Brussels time). 3. The time limit for submission of tenders for the last partial invitation to tender shall expire at 11 a.m. on 3 September 1992 (Brussels time). 4. Notwithstanding Article 14 of Commission Regula ­ tion (EEC) No 1616/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 4 Tenders shall be submitted to the Belgian intervention agency. The Belgian intervention agency shall forward the tenders to the Commission in accordance with the schedule specified in Annex II. Article 3 A specimen of the takeover certificate referred to in Article 9 (3) of Regulation (EEC) No 1616/92 is given in Annex III hereto. The certificate shall be issued after the goods have been unloaded. HAS ADOPTED THIS REGULATION : Article 1 Under the conditions laid down in Regulation (EEC) No 1616/92, the Belgian intervention agency shall open a standing invitation to tender for the supply to Albania of 5 000 tonnes of common wheat flour, as set out in Annex I and in accordance with the provisions of this Regula ­ tion. Article 2 Tenders shall be for the quantity, in metric tonnes, of common wheat necessary to cover the supply, transport and other costs up to the delivery stage provided for, of all Article 6 The successful tenderer shall undertake to provide the Albanian authorities with the documents required for the purposes of the supply specified in the invitation to tender issued by the Belgian intervention agency. (') OJ No L 166, 20. 6. 1992, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 170, 25. 6. 1992, p. 18 . (0 OJ No L 210, 25. 7. 1992, p. 15. No L 232/914. 8 . 92 Official Journal of the European Communities Article 7 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the product concerned shall be : common wheat : ECU 52,00 per tonne. Article 8 Belgium shall take all appropriate measures to ensure that no refund or monetary compensatory amount is applied within the framework of the supply, in particular by specifying this on the export licence. Article 9 1 . Belgium shall adopt all and any additional provi ­ sions necessary for implementation of this Regulation . 2. Belgium shall send to the Commission all and any information on the carrying out of the supply, in parti ­ cular relating to the award of the contract, delivery times and the actual date of takeover by the beneficiary. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 232/10 Official Journal of the European Communities 14. 8 . 92 ANNEX I 1 . Destination : Albania 2. Product to be mobilized : Common wheat flour 3. Characteristics and quality of the goods ('): OJ No C 114, 29. 4. 1991 (point II.B.1.a) 4. Total quantity : 5 000 tonnes (in bags  slung) 5. Number of lots : 1 lot of 5 000 tonnes 6. Packaging (2) : OJ No C 114, 29. 4. 1991 (point II.B.2.d) 7. Marking :  European flag : OJ No C 114, 29. 4. 1991 (Annex I)  Inscriptions in Albanian : ¢WHEAT FLOUR / EUROPEAN COMMUNITY" 8. Mobilization of the product : Belgian/Dutch domestic market 9. Method of transport : by sea, by rigged-up vessel, (unloading possibly on barges) 10. Stage of delivery : cif ex-ship port of unloading 11 . Port of unloading : 5 000 tonnes in Durres 12. Final date for supply : Durres on 10 September 1992. If no bid has been accepted on 20 August 1992, the above dates should be postponed by seven days. The same should apply if no bid has been accepted on 27 August 1992. 13. Supply may be made earlier on the successful tenderer's initiative and on his own responsibility if un ­ loading and port removal conditions in Durres allow. (') The successful tenderer shall submit to the beneficiary a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity levels have been complied with in the Member State concerned. The radioactivity certificate must specify the caesium- 134 and -137 and iodine-131 contents. (2) With a view to possible re-bagging, the successful tenderer shall supply 2 % of empty bags of the same quality as those containing the goods, bearing the inscription followed by a capital 'R'. Point II.B.2.d : amended by OJ No C 135, 26. 5. 1992, p. 20. 14. 8 . 92 Official Journal of the European Communities No L 232/11 ANNEX II Standing invitation to tender for the supply of 5 000 tonnes of common wheat flour to Albania [Regulation (EEC) No 2376/92] Tenderer's number Quantity of common wheat flour to be supplied (in tonnes) Quantity of common wheat required as payment in kind (in tonnes) 1 5 000 l 2 I 3 I 4 I etc. I I ANNEX III Delivery by boat TAKEOVER CERTIFICATE I the undersigned, (Name, First name, Company) acting on behalf of the Albanian Government, certify that the following goods have been taken over :  name of the vessel :  place and date of takeover :  product :  tonnage, weight taken over : Observations or reservations :